Citation Nr: 0630761	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-08 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for the residuals of a 
chorioretinal scar of the right eye, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel






INTRODUCTION

The veteran served on active duty from November 1950 to June 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which, among other things, denied 
the benefit sought on appeal.  The Board notes that the 
veteran initially disagreed with a number of ratings assigned 
in the RO's 2001 rating decision, but he limited his appeal 
to the one issue of entitlement to a higher rating for his 
right eye disability with the submission of his VA Form 9, 
Appeal to Board of Veterans' Appeals, submitted in February 
2004.  As such, the only issue before the Board for appellate 
consideration is as set forth on the title page of this 
decision.

The Board notes that the veteran advised VA in his February 
2004 VA Form 9 that he believed VA erred in originally 
assigning a 20 percent rating for his right eye disability.  
In its August 2006 Brief, the veteran's representative 
requested that the issue of whether a clear and unmistakable 
error was committed by the RO in its original rating 
decision, as submitted by the veteran in his VA Form 9, be 
considered.  As this issue is not before the Board, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a large chorioretinal scar on the right 
eye causing a loss of vision.

3.  The veteran has 20/400 vision in the right eye and 20/30 
vision in the left eye.


CONCLUSION OF LAW

Criteria for a 30 percent rating for the residuals of a 
chorioretinal scar of the right eye have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.84a, Diagnostic Code 6077 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2001, December 2001, November 2003, 
and June 2005, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim was not provided 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), but the Board finds that the veteran is not 
prejudiced because the RO will have an opportunity to remedy 
any notice deficiencies upon implementing the Board's grant 
of benefits sought.  Accordingly, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  As such, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling numerous physical examinations, and by affording 
the veteran the opportunity to give testimony before an RO 
hearing officer and/or the Board even though he elected not 
to do so.  The Board acknowledges that the veteran's 
representative requested in its August 2006 Brief that this 
claim be remanded for a VA examination because the last one 
was held over thirty years ago.  The Board finds, however, 
that the evidence is sufficient to assign the desired 
increase in rating, particularly in light of the March 2004 
examination report in the treatment records.  Additionally, 
there is nothing in the record to suggest that the veteran 
would appear for another scheduled physical examination 
because he has failed to report for at least three VA 
examinations scheduled in connection with his requests for a 
higher rating for his right eye disability.  Thus, VA has no 
obligation to schedule additional examinations under 
38 C.F.R. § 3.159(c)(4).

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  The Board notes that 
it obtained VA treatment records dated through October 2004, 
but a supplemental statement of the case was not issued 
subsequent thereto to reflect the RO's review of the 
evidence.  The veteran has not waived RO review of that 
evidence, but the Board specifically finds that he is not 
prejudiced by the Board's review of this evidence without 
such a waiver as a grant of the increase in rating sought is 
possible based on this record and a remand at this time would 
not serve any purpose in assisting the veteran.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Accordingly, the merits of the claim will not be discussed.

The veteran requests an increase in disability rating for his 
right eye based on a finding that he has vision limited in 
that eye to 20/400.  The Board interprets this request as 
implicitly limiting his appeal to requesting that a 30 
percent rating be assigned as required by 38 C.F.R. § 4.84a, 
Diagnostic Code 6077, when there is evidence of that level of 
limited vision when there is basically normal vision in the 
better eye.  The veteran relates that his right eye has 
consistently been determined to have vision limited to 20/400 
while his left eye has only slightly limited vision.

The veteran's right eye disability has been evaluated using 
criteria found at 38 C.F.R. § 4.84a.  Although rating 
decisions show that a 20 percent rating is assigned under 
Diagnostic Code 6077, current rating criteria for that 
diagnostic code require the assignment of a 30 percent 
rating; there are no criteria under Diagnostic Code 6077 for 
the assignment of a 20 percent rating.  Specifically, upon a 
showing of vision at the level of 10/200 (20/400) in one eye 
and 20/40 in the other, a 30 percent rating is to be 
assigned.  A higher rating of 40 percent is assigned under 
Diagnostic Code 6076 when there is 10/200 vision in one eye 
and 20/50 in the other eye.

The medical evidence clearly shows that the veteran has had 
loss of vision in his right eye since service as a result of 
chorioretinal scarring.  Treatment records show that the 
vision loss is stable, but that the veteran was worried in 
1999 that he was losing some of his peripheral vision.  He 
was found to have complete peripheral vision, but loss in the 
right eye was measured at 20/400.  The veteran underwent 
complete examination by a VA optometrist in March 2004.  It 
was determined that he had a large chorioretinal scar with 
reduced vision in the right eye of 20/400; he had good ocular 
health in the left eye with vision of 20/30.

Given the evidence as outlined above, the Board finds that, 
when viewing the evidence most favorable to the veteran, 
criteria for a 30 percent rating have been met.  The medical 
evidence clearly shows that the reduced visual acuity of the 
right eye is measured as 20/400 and that the veteran has 
vision in the left eye of 20/30.  Although current 
measurements do not show that vision in the left eye is 
limited to 20/40 so as to meet the requirements of Diagnostic 
Code 6077, the Board finds that when resolving all reasonable 
doubt in favor of the veteran, pursuant to 38 C.F.R. § 4.3, 
the 30 percent rating may be assigned as earlier treatment 
records showed left eye vision ranging from 20/20 to 20/40.  
The Board points out that when there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
See 38 C.F.R. § 4.7.  Accordingly, the requested increase to 
30 percent is granted.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his right eye vision loss has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned 30 percent 
evaluation.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the 30 percent evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.


ORDER

A 30 percent rating for the residuals of a chorioretinal scar 
of the right eye is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


